ORDER
PER CURIAM.
Appellant, David W. Grites (“Movant”), appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant was convicted following a plea of guilty to possession of ephedrine with intent to manufacture methamphetamine or its analogs, section 195.246, RSMo 2000.1 Mov-ant was sentenced to four years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.